Zappie v Perry (2018 NY Slip Op 00653)





Zappie v Perry


2018 NY Slip Op 00653


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ.


36 CA 17-00792

[*1]ANGELO P. ZAPPIE AND DEBORAH ZAPPIE, PLAINTIFFS-APPELLANTS,
vDOLORES L. PERRY, DEFENDANT-RESPONDENT. 


THE JOY E. MISERENDINO LAW FIRM P.C., ORCHARD PARK, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
SMITH, MURPHY & SCHOEPPERLE, LLP, BUFFALO (STEPHEN P. BROOKS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Chautauqua County (Paul Wojtaszek, J.), dated December 28, 2016. The order denied the motion of plaintiffs seeking leave to amend the complaint, and granted the motion of defendant for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court